Case 13-24910        Doc 26     Filed 01/28/19     Entered 01/28/19 16:24:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 24910
         Maria Santa MARIA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/17/2013.

         2) The plan was confirmed on 08/28/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/22/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $48,941.89.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-24910              Doc 26           Filed 01/28/19    Entered 01/28/19 16:24:52                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $10,205.00
           Less amount refunded to debtor                                     $5.31

 NET RECEIPTS:                                                                                             $10,199.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,811.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $413.55
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,224.55

 Attorney fees paid and disclosed by debtor:                            $689.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bank of America                            Unsecured     15,553.94            NA              NA            0.00       0.00
 Berwyn Magnetic Resonance                  Unsecured          50.00           NA              NA            0.00       0.00
 Carondelet Health Network                  Unsecured          65.00           NA              NA            0.00       0.00
 Chase                                      Unsecured      1,788.00            NA              NA            0.00       0.00
 Christ Hospital & Medical Center           Unsecured           1.00           NA              NA            0.00       0.00
 Citi Cards                                 Unsecured      2,760.00            NA              NA            0.00       0.00
 Computer Collection Service Corp           Unsecured          50.00           NA              NA            0.00       0.00
 Ffcc Columbus Inc                          Unsecured          64.00           NA              NA            0.00       0.00
 Hsbc/Vlcty                                 Unsecured          39.00           NA              NA            0.00       0.00
 LVNV Funding LLC                           Unsecured      1,407.00            NA              NA            0.00       0.00
 MacNeal Hospital                           Unsecured         217.00           NA              NA            0.00       0.00
 MacNeal Hospital                           Unsecured           1.00           NA              NA            0.00       0.00
 Medical Surgical Dermatology               Unsecured          35.00           NA              NA            0.00       0.00
 Medicor Partners SC                        Unsecured         180.00           NA              NA            0.00       0.00
 Merchants Credit Guide (Original Credito   Unsecured         165.00           NA              NA            0.00       0.00
 Midland Funding                            Unsecured     25,711.00            NA              NA            0.00       0.00
 Ocwen Loan Servicing LLC                   Secured       73,633.00     51,165.10        51,165.10           0.00       0.00
 Portfolio Recovery Associates              Unsecured      1,933.00       1,789.31        1,789.31      1,618.75        0.00
 Quantum3 Group                             Unsecured          25.00         25.00           25.00          22.59       0.00
 Resurgent Capital Services                 Unsecured      1,012.28       1,147.00        1,147.00      1,037.67        0.00
 Resurgent Capital Services                 Unsecured      1,957.00       1,301.00        1,301.00      1,176.99        0.00
 Resurgent Capital Services                 Unsecured      3,100.00       3,100.50        3,100.50      2,804.96        0.00
 Riverside Orthopedics, LTD                 Unsecured         120.00           NA              NA            0.00       0.00
 Sprint Corp                                Unsecured           0.00        347.28          347.28        314.18        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-24910        Doc 26      Filed 01/28/19     Entered 01/28/19 16:24:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $51,165.10               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $51,165.10               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,710.09          $6,975.14              $0.00


 Disbursements:

         Expenses of Administration                             $3,224.55
         Disbursements to Creditors                             $6,975.14

 TOTAL DISBURSEMENTS :                                                                     $10,199.69


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
